Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered June 20, 1991, which, inter alia, denied plaintiff’s motion for downward modification of interim support, unanimously affirmed, without costs.
As held by the IAS court, plaintiff’s remedy for possible inequity in the interim support order is a speedy trial (Getson v Getson, 91 AD2d 540). In this regard, a discovery dispute which led to protracted delay, having now been resolved, it appears that the action will proceed to trial in due course.
We have considered the remaining arguments, including those raised by the defendant in her cross-appeal, and find them to be without merit. Concur — Carro, J. P., Rosenberger, Kupferman, Kassal and Smith, JJ.